Citation Nr: 1228245	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-04 003	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction (including erectile dysfunction (ED)), to include as secondary to service-connected PTSD and/or as a chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected PTSD and/or as a chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for a bowel disorder (including irritable bowel syndrome, constipation, diarrhea, and cramps), to include as secondary to service-connected PTSD, a chronic disability resulting from an undiagnosed illness, and/or environmental toxin exposure.

4.  Entitlement to service connection for an anal disorder manifested by rectal bleeding (including hemorrhoids), to include as secondary to service-connected PTSD, a chronic disability resulting from an undiagnosed illness, and/or environmental toxin exposure.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991, including a period of service in Southwest Asia during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In May 2008, the RO denied service connection for GERD and sexual dysfunction.  In February 2009, the RO denied service connection for constipation, diarrhea (with gag reflex), and anal bleeding.  The issues have been recharacterized as noted on the title page to better reflect the medical evidence of record and the Veteran's contentions. 


REMAND

The Veteran seeks service connection for sexual dysfunction (including ED), GERD, a bowel disorder, and an anal disorder, to include as secondary to service-connected PTSD and medications taken to treat his PTSD.  In the alternative, he contends that his claimed disorders are due to an undiagnosed illness incurred during service in the Persian Gulf, and that he developed bowel and anal disorders as a result of exposure to environmental toxins generated by "burn pits" in the Persian Gulf area.

Service records reflect service in Southwest Asia from October 1990 to April 1991. 

Service treatment records (STRs) show that in August 1987, the Veteran was treated for bloody stools.  The diagnosis was external hemorrhoids.  In September 1987, he complained of abdominal pain, diarrhea of two days' duration, fever, chills, and a sore throat.  The diagnoses included hernia and viral syndrome.  In October 1987, he complained of belching and bloating.  The diagnosis was indigestion.  The clinician prescribed Mylanta. 

In May 1988, the Veteran complained of body aches, headache, diarrhea for one day, and dizziness.  The diagnosis was "most probably viral illness."  

In August 1990, the Veteran complained of chest pain, vomiting, diarrhea, and a burning in his throat.  He indicated that he had been painting trucks.  The diagnosis was exposure to paint fumes.  In September 1990, he was treated again for abdominal pain, at which time the clinician noted a history of right-sided abdominal pain.  A urinalysis was normal.  The Veteran was instructed to return if the pain worsened.

A May 1991 separation examination contains a normal clinical evaluation of all systems.  The accompanying medical history report shows that the Veteran denied frequent indigestion, stomach or intestinal trouble, and rectal disease.

With respect to the Veteran's assertions that he developed bowel and anal disorders as a result of exposure to environmental toxins generated by "burn pits," the Board notes that service personnel records indicate the Veteran was deployed to Saudi Arabia from October 1990 to April 1991.  From January to March 1991, he was assigned to the 13th Signal Battalion, 1st Cavalry Division in Kuwait.  In a VA Form 21-0781, the Veteran stated that he served with the 1st 227th Attack Aviation Brigade, 1st Cavalry Division in Saudi Arabia.

Significantly, however, the remainder of the service personnel records that have been obtained and associated with the claims file do not indicate the particular areas in which the Veteran traveled during his service in Saudi Arabia.  In this regard, the Board notes that the Veteran has stated that he served in the "triangle" of Iraq, Kuwait, and Iran.  A remand of these service connection claims is, therefore, necessary to afford the agency of original jurisdiction (AOJ) an opportunity to procure any additional service personnel records that may be available and that may provide information as to the specific location of the Veteran's service in Southwest Asia.  In addition, the AOJ should contact the appropriate Department of Defense agency to obtain any such relevant information.  Such data is necessary to determine the type of potential contaminants to which the Veteran may have been exposed during his service in Southwest Asia.  See VBA Training Letter 10-03. 

Once a determination is made as to any potential environmental contaminants, the AOJ should schedule a VA examination to determine the etiology of any bowel and anal disorder(s) shown.  Such an evaluation is necessary in light of the fact that post-service medical records reflect treatment for rectal bleeding and diarrhea.

With respect to the Veteran's assertions that his epigastric, bowel, and anal symptoms are a result of an undiagnosed illness, a post-service May 1994 private treatment record shows that the Veteran was diagnosed with viral gastroenteritis after complaining of diarrhea.  

In November 2000, the Veteran was treated for a sore throat, cough, fever, nausea, dizziness, chest pain, and belching.  The diagnosis was respiratory illness.

A January 2007 VA treatment record shows that the Veteran complained of recent episodes of blood in his stool, and that he had an appointment with his private treating physician later than month.  An April 2007 flexible sigmoidoscopy was normal.  A May 2007 gastrointestinal examination shows that the Veteran complained of a burning sensation in the mid-epigastric region that radiated up his chest.  He had been taking proton pump inhibitor therapy twice daily.  The diagnoses included epigastric symptoms "most likely functional issues with reflux."  The doctor indicated that the Veteran's behavioral issues could be contributing to his symptoms.   

In correspondence dated in April 2008, the Veteran stated that he had experienced rectal bleeding since basic training, to include during his deployment to Southwest Asia.

As the record shows that the Veteran had rectal bleeding, diarrhea, and epigastric symptoms during service and has post-service complaints of the same, a medical opinion should be provided to determine whether there is any relationship between any current GERD, bowel disorder, or anal disorder and the Veteran's military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claim that his sexual dysfunction is secondary to PTSD, post-service VA treatment records show that the first medical evidence of sexual dysfunction is dated August 2009.  The Veteran reported that he was having trouble with his sex drive and asked if his psychiatric medication, Mirtazepine, was affecting his libido.  He denied erectile dysfunction.  He denied relationship stress, stating that he was newly married, but acknowledged that his limited sex drive was causing problems.  The Veteran reported that his psychiatric symptoms had greatly improved while on Mirtazepine.  He further indicated that he wanted to try to "boost his drive without changing medications."  The clinician recommended that the Veteran continue Mirtazepine, but switch to another medication if the sexual dysfunction persisted.  In an addendum, the supervising physician suggested that Levitra be considered if the sexual dysfunction persisted despite counseling.  He also recommended an endocrine work-up to rule out underlying medical causes of sexual dysfunction.  There is no indication this was done.

In September 2009, the Veteran related that another treating provider had told him that the sexual dysfunction could be a side effect of Mirtazepine.  In October 2009, the Veteran indicated that sexual dysfunction continued despite therapy and improvement in marital relations, and asked to be switched to another medication.  The clinician ordered that the Mirtazepine be tapered.

In November 2009, the Veteran "continue[d] to have erectile dysfunction."  The clinician, noting that the Veteran was over sedated on the decreased dose of Mirtazepine, discontinued the medication.  Later that month, the Veteran reported that he had been doing much better on the Mirtazepine and asked to be switched back to that medication since he continued to have ED with Wellbutrin.  Instead, the clinician prescribed Celexa and recommended that the Veteran be monitored for side effects "although ED has persisted off Mirtazeprine and may not be an effect of medication."  In December 2009, the Veteran reported marital difficulties.  The clinician diagnosed ED and prescribed a one-month supply of Verdenifil.  However, he counseled the Veteran that "relational troubles are likely the source of ED, not a medication side-effect."  

In January 2010, a clinician ordered that the Veteran's testosterone level be checked.  (There is no indication this was done.)  A March 2010 treatment record contains a diagnosis of "erectile dysfunction (from psychiatric medications)."

A June 2010 VA PTSD examiner stated that "[t]he record indicated some question as to the etiology of the sexual dysfunction."  The examiner acknowledged the Veteran's opinion that it was a medication side effect, but noted that "records reveal that he recently filed a claim contending that it is secondary to his PTSD."

In an August 2010 addendum, the examiner diagnosed ED and opined that "it is unlikely" that this condition is related to the Veteran's PTSD.  He noted that there "is no research evidence that erectile dysfunction is caused or related to PTSD." 

Records contained in the Virtual VA system indicate that the Veteran stopped taking psychiatric medications in August 2011.  However, November 2011 and May 2012 treatment records include a diagnosis of "ED (from psychiatric medications)." 

Unfortunately, the VA examiner did not indicate whether the Veteran's PTSD or medications prescribed to treat PTSD have aggravated his ED.  Furthermore, it is unclear to the Board whether the Mirtazepine was prescribed to treat the Veteran's service-connected PTSD as opposed to his nonservice-connected depression.  Since treating psychiatrists have indicated that this medication has caused sexual side effects, the Board finds that clarification is needed to determine the impact, if any, of the PTSD and prescribed medications on the Veteran's ED.  Therefore, a remand is necessary for an opinion to address the issue of aggravation.  A VA examination is also required to obtain an opinion regarding a possible nexus between the Veteran's other claimed conditions and service-connected PTSD, to include medications taken for the PTSD.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995); 71 Fed. Reg. 52744 (2006).  

With respect to all of the Veteran's claims, there are private treatment records that need to be obtained.  Specifically, the Veteran maintains that he received treatment for his claimed disabilities from Kaiser Permanente's Walnut Creek office from January 2006 to the present.  The Board notes that the Veteran's representative has submitted some of the relevant documents, which are dated in April and May 2007.  A March 2008 letter to the Veteran indicates that Kaiser requires a special release form.  The Veteran submitted this form in June 2008, but the RO did not submit the form to Kaiser.  Such relevant evidence must be obtained.  See 38 C.F.R. 
§ 3.159(c)(1)(2) (2011).

Finally, the Veteran was furnished  a Veterans Claims Assistance Act of 2000 (VCAA) notice letter in September 2008.  This letter included a discussion of the information and evidence necessary to substantiate an undiagnosed illness claim with respect to all of the pending claims except entitlement to service connection for sexual dysfunction.  Therefore, another VCAA notification letter should be issued to the Veteran on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA letter with a discussion of the information and evidence necessary to support his claim of service connection for sexual dysfunction, to include ED, as a result of an undiagnosed illness.

2.  After obtaining any necessary authorization from the Veteran, request outstanding private treatment records from Kaiser Permanente (Walnut Creek) from January 2006 to the present.  If any such records are unavailable, a negative response should be requested and the Veteran should be provided with the opportunity to obtain the records. 

3.  Request from the Veteran a statement containing as much detail as possible regarding his allegations of exposure to environmental toxins during his service in Southwest Asia.  He should be asked to provide specific details including dates, places, his service units, duty assignments/locations and the names and other identifying information concerning any individuals involved in the events.  He should be told that the information is necessary to obtain supportive evidence related to his allegations of exposure to environmental toxins and that failure to respond may result in adverse action. 

4.  Contact the appropriate agencies, including, but not limited to, the National Personnel Records Center (NPRC) and the appropriate Department of Defense agency, and request verification of any environmental toxins to which the Veteran may have been exposed during his service in Southwest Asia.  See VBA Training Letter 10-03. 

5.  After the aforementioned development has been completed, schedule an appropriate medical examination to determine the nature of any disability or illness manifested by sexual dysfunction, to include erectile dysfunction; GERD; a bowel disorder; or an anal disorder.  The examiner should be informed of any exposure to environmental toxins that has been confirmed (pursuant to completion of the instructions set forth at paragraphs 3 and 4 of this Remand).  In addition, pursuant to VBA Training Letter 10-03, the examiner should be provided copies of the pertinent Fact Sheets attached to VBA Training Letter 10-03.

The claims file, to include a copy of this remand and any relevant medical records contained in the Virtual VA system, must be made available to the examiner for review prior to the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should address the following questions: 

a)  State whether the Veteran's claimed sexual dysfunction, to include ED; GERD; a bowel disorder; or rectal bleeding is associated with a diagnosable illness.  In doing so, the examiner is requested to comment as to whether the Veteran's symptomatology represents a known clinical diagnosis(es).  If the symptomatology is attributable to a known clinical diagnosis(es), the examiner should also provide an opinion as to whether it is at least as likely as not, i.e., 50 percent or greater probability, that any such disability is related to any conceded hazardous environmental exposure during the Veteran's service in Southwest Asia from October 1990 to April 1991, or is otherwise related to the Veteran's active duty service.

b)  If the Veteran's sexual dysfunction, to include ED; GERD; bower disorder; or anal disorder is not due to a specific disease entity, opine whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his July 1991 separation from active duty.

c)  State whether it is at least as likely as not, i.e. 50 percent or greater probability, that any sexual dysfunction, to include ED; GERD; bowel disorder; or anal disorder have been caused or aggravated (permanently worsened beyond normal progression) by the service-connected PTSD.  (If the Veteran is found to have a disability that is aggravated by the service-connected PTSD, the examiner should quantify the approximate degree of aggravation.)  Specific consideration should be given to the medication prescribed to treat the Veteran's PTSD as opposed to his nonservice-connected depression.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)
 
6.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any of the claims remains denied, issue a supplemental statement of the case (SSOC) and allow the Veteran and his representative an appropriate period of time for response before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

